PER CURIAM.
Petitioner seeks full appellate review of his conviction through the vehicle of Ha-beas Corpus, pursuant to Baggett v. Wainwright.1 As a predicate therefor he alleges that neither the trial judge nor any other state officer timely advised him of his appeal rights and that he was completely ignorant concerning such rights until it became too late to appeal. We heretofore appointed the Honorable Thomas W. Shands, one of the Circuit Judges of the Twentieth Judicial Circuit of Florida, as a commissioner to determine the truth vel non of petitioner’s allegations aforesaid.
Considering the findings and report of the aforesaid commissioner, and the exhibits thereto attached, together with petitioner’s response thereto, it clearly appears that in truth and in fact petitioner, at the time of the entry of the judgment and sentence from which appeal is sought, was sufficiently informed by the trial judge of his appeal rights. This court’s gracious Writ of Habeas Corpus should therefore be denied.
LILES, A. C. J., and HOBSON and McNULTY, JJ., concur.

. (Fa.1969), 229 So.2d 239.